DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayward et al in view of Zins (US# 2005/0271481) or EP 0680817.
	Hayward et al disclose a brake, comprising: a friction plate 15 configured for coupling to a rotatable body 16 for rotation with the rotatable body about an axis of rotation;  a pressure plate 19 disposed about the axis on a first side of the friction plate and fixed against rotation;  an armature plate 22 disposed about the axis on a second side of the friction plate;  an electromagnet 10/21 disposed about the axis on an opposite side of the armature plate 22 relative to the friction plate 15;  a spring 23 biasing the armature plate 22 in a first axial direction towards the friction plate 15 and away from the electromagnet 10/21 to engage the brake.  Hayward et al lack the disclosure of a first fastener coupling the pressure plate to the electromagnet wherein the first fastener conforms to a first space between opposed surfaces of the pressure plate and the electromagnet and, upon hardening, bonds the pressure plate to the electromagnet.   Each of Zins and EP ‘817 specifically teach a first fastener conforming to a first space between opposed surfaces of the two elements and, upon hardening, bonds the two elements.  Note elements 1/2 and fastener 9 of EP ‘817 and elements 2/11 and fastener 50 of Zins.  It 
 	Regarding claim 2, the electromagnet 10/21 defines a first recess (recessed portion of 10 receiving the portion of cap with the unlabeled O-ring) and the pressure plate includes a first arm 18 extending axially into the first recess, the first arm and the first recess configured to inhibit relative rotation of the pressure plate and the electromagnet about the axis.  Note in modifying the connection of the electromagnet and cap of Haywood et al, as set forth above, the elements would have a configuration which inhibits relative rotation.
	Regarding claim 5, note Zins teaches an aperture 72 extending radially therethrough and radially aligned with a well 58 in the outer element, the first fastener 50 disposed within the aperture and the well. 
 	Regarding claim 6, Zins teaches at least one of an axial dimension of the well (the diameter in the axial direction of the cylinder) and a circumferential dimension of the well is greater than a corresponding axial dimension (diameter of the aperture in the axial direction of the cylinder) of the aperture and a corresponding circumferential dimension (diameter of the aperture in the circumferential direction of the cylinder) of the aperture. 
	Regarding claim 8, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use two of the fasteners taught by Zins or EP ‘817 to fasten the parts of Hayward to further increase the security of the connection.


s 1-2, 5-6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2012 019 001 al in view of Zins (US# 2005/0271481) or EP 0680817.
	DE ‘001 disclose a brake, comprising: a friction plate 4 configured for coupling to a rotatable body 1 for rotation with the rotatable body about an axis of rotation;  a pressure plate 3/5 disposed about the axis on a first side of the friction plate and fixed against rotation;  an armature plate 6 disposed about the axis on a second side of the friction plate;  an electromagnet 11 disposed about the axis on an opposite side of the armature plate 6 relative to the friction plate 4;  a spring 9 biasing the armature plate 6 in a first axial direction towards the friction plate 4 and away from the electromagnet 11 to engage the brake.  DE ‘001 lacks the disclosure of a first fastener coupling the pressure plate to the electromagnet wherein the first fastener conforms to a first space between opposed surfaces of the pressure plate and the electromagnet and, upon hardening, bonds the pressure plate to the electromagnet.   Each of Zins and EP ‘817 specifically teach a first fastener conforming to a first space between opposed surfaces of the two elements and, upon hardening, bonds the two elements.  Note elements 1/2 and fastener 9 of EP ‘817 and elements 2/11 and fastener 50 of Zins.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize setting fasteners, such as taught by Zins or EP ‘817, to connect portion 5 of the pressure plate of DE ‘001 to portion 11 of the electromagnet to provide a form locking connection to improve security or economy by eliminating separately manufactured fasteners which may vibrate loose.
 	Regarding claim 2, the electromagnet 101 defines a first recess (recessed portion outer portion of 11 receiving 5) and the pressure plate includes a first arm 5 extending axially into the first recess, the first arm and the first recess configured to inhibit relative rotation of the pressure plate and the electromagnet about the axis.  Note in modifying the connection of the electromagnet and plate of DE ‘01 as set forth above, the elements would have a configuration which inhibits relative rotation.


 	Regarding claim 6, Zins teaches at least one of an axial dimension of the well (the diameter in the axial direction of the cylinder) and a circumferential dimension of the well is greater than a corresponding axial dimension (diameter of the aperture in the axial direction of the cylinder) of the aperture and a corresponding circumferential dimension (diameter of the aperture in the circumferential direction of the cylinder) of the aperture. 
	Regarding claim 8, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use two of the fasteners taught by Zins or EP ‘817 to fasten the parts of DE ‘001 to further increase the security of the connection.
	Regarding claim 10, the opposed surfaces of the pressure plate 3/5 and the electromagnet 11 are radially aligned and comprise a radially inner surface of the pressure plate 3/5 and a radially outer surface of the electromagnet 11. 

Allowable Subject Matter
Claims 3-4, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK